Citation Nr: 0204268	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  99-06 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama



THE ISSUE

Determination of proper initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from November 1964 to 
October 1966.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1998, by the Montgomery, Alabama Regional Office 
(RO), which granted service connection for PTSD and assigned 
a 30 percent rating, effective May 11, 1998.  The notice of 
disagreement with this determination was received in December 
1998.  The statement of the case (SOC) was issued in January 
1999.  The substantive appeal was received in March 1999.  A 
Department of Veterans Affairs (VA) compensation examination 
was conducted in May 1999, and a supplemental statement of 
the case was issued in May 1999.  

It is also noted that additional records, including the 
report of a December 2000 VA examination and medical records 
from the Social Security Administration (SSA), were received 
after the issuance of the last SSOC regarding the issue on 
appeal in May 1999.  However, the undersigned finds that this 
evidence does not require a return to the RO for issuance of 
an SSOC, since the Board is able to render grant a 100 
percent rating for the period to which that evidence 
pertains.  Other of this evidence is merely confirmatory of 
evidence already of record.

In the October 1998, rating decision the RO granted service 
connection for traumatic arthritis of the right hand and 
assigned a 10 percent rating, effective June 15, 1998; that 
rating action also confirmed and continued a 10 percent 
rating assigned to the veteran's service-connected right hand 
and right leg disorders, respectfully.  A notice of 
disagreement with that determination was received in December 
1998.  An SOC, addressing the right hand disorders, was 
issued January 1999.  However, the record contains no 
substantive appeal with respect to the issues of increased 
ratings for residual of shell fragment wound to the right 
hand and traumatic arthritis of the right hand.  Therefore, 
the issues of increased ratings for the right hand disorders 
are not in appellate status, and the Board has no 
jurisdiction over those matters.  See 38 U.S.C.A. §§ 7104, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202 (2001).  

As set forth in the remand portion below, the veteran filed a 
notice of disagreement with the RO's October 1998 denial of 
an increased rating for his service-connected right leg 
disorder.  However, as a statement of the case on this matter 
has not been issued, additional action by the RO is required.  
See Manlincon v. West, 12 Vet. App. 328 (1999).  

Finally, in his March 1999 substantive appeal, the veteran 
indicated that he desired a Board hearing at the local RO.  
However, in August 2001, the veteran indicated that he was 
"declining" the request for a hearing.  In view of the 
foregoing, the Board is satisfied that the veteran's travel 
Board hearing request has been withdrawn.  38 C.F.R. 
§ 20.704(d), (e) (2001).  

In cases such as this, where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999).  The Board has recharacterized 
the issue shown on page one to reflect the veteran's 
dissatisfaction with the initial rating assigned by the RO.  

In a statement dated in November 2000, the veteran's attorney 
raised the issue of entitlement to a total disability rating 
for compensation purposes on the basis of individual 
unemployability (TDIU).  However, the RO has not yet 
developed or adjudicated a claim for a TDIU.  In light of the 
Board's decision, the issue of entitlement to a TDIU prior to 
October 15, 1999 will, therefore, be referred to the RO for 
appropriate action.  In the aforementioned statement, the 
veteran's attorney also raised issue of increased ratings for 
each of the veteran's service-connected disorders.  These 
claims have not been developed for appellate review and are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  From May 11, 1998 to October 14, 1999, the veteran's PTSD 
was manifested by intrusive thoughts of Vietnam, difficulty 
sleeping due to recurring nightmares, flashbacks, 
irritability, depression with suicidal ideation, problems 
with concentration, difficulty getting along with others, 
outburst of anger, and a GAF score of 40, resulting in severe 
impairment of social and occupational functioning.  

3.  Since October 15, 1999, the evidence of record reflects 
that the veteran's PTSD has been productive of total 
occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 70 percent, 
but no more, for PTSD, for the period from May 11, 1998 to 
October 14, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2001).  

2.  Effective from October 15, 1999, the criteria for a 
schedular 100 percent evaluation for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The pertinent facts in this case may be briefly described.  
The veteran's Certificate of Discharge or Release from Active 
Duty (DD Form 214) indicates that he received the Vietnam 
Service Medal, National Defense Service Medal, Purple Heart, 
Vietnam Campaign Medal, and the Combat Infantryman Badge.  
The veteran filed his initial claim for service connection 
for PTSD (VA Form 21-4138) in June 1998.  

Received in August 1998 were VA medical records dated from 
October 1997 through July 1998, indicating that the veteran 
was initially seen in February 1998 for evaluation of PTSD.  
At his evaluation, the veteran indicated that he spent 9 
months in the field where sustained injuries to his hand and 
leg; he noted that he currently had mortar fragments in his 
hand and leg.  The veteran stated that he began having 
problems upon his return from Vietnam; he reported getting 
into fights, staying anxious, and being constantly 
frustrated.  The veteran also reported being irritable and 
angry; he stated that he had difficulty sleeping.  No 
pertinent diagnosis was reported during that session; 
however, the veteran continued to be followed in individual 
therapy.  

During a visit to the mental health clinic in April 1998, the 
veteran indicated that he was in numerous situations during 
service in which he experienced traumatic stress and near 
death experiences.  The veteran described nightmares about 
Vietnam that left him emotionally disturbed.  The veteran 
indicated that the anxiety that he was experiencing had also 
affected his work; he reported several angry episodes with 
employers.  It was noted that the veteran came to therapy 
near the point of rage due to the frustration on the job.  

On May 11, 1998, the veteran was seen in a VA hospital for 
evaluation, at which time he reported that he often dwelt on 
traumatic events that occurred during his tour of duty in 
Vietnam.  The veteran reported having difficulty sorting 
through his feelings and having concerns about his actions.  
The veteran also reported frequent nightmares about Vietnam 
and, during one such nightmare, he accidentally bruised his 
wife's arms because he thought she was an "enemy."  The 
veteran recalled another incident at work during which he 
almost killed a coworker who dropped a bucket; he stated that 
the noise generated a flashback that caused him to think that 
he was in combat.  

The veteran reported extreme hostility towards his boss to 
the point that he threatened to kill him; he expressed guilt 
over having these emotions.  He also reported feeling 
depressed and stated that he often cries several times a 
week.  The veteran indicated that he was afraid that he might 
hurt someone, especially someone that he loved.  

On mental status examination, the veteran was casually 
dressed.  He was cooperative and calm, but he occasionally 
became mildly anxious when asked to recall traumatic events.  
The veteran was alert and fully oriented.  His speech was 
fluent with normal rate and rhythm.  The veteran's mood was 
described as "anxious" and affect was full in range and 
congruent with mood.  Concentration was good.  The veteran 
appeared obsessive over his experiences in Vietnam.  The 
veteran reported hearing voices several times a week; the 
voices apparently only said his name.  Judgment was intact 
and appropriate.  The veteran reported suicidal as well as 
homicidal ideations over the last several years but he had no 
plan.  The impression was PTSD with associated anxiety; a GAF 
score of 65 was reported.  

The veteran was afforded a VA compensation examination in 
September 1998, at which time he complained of having 
frequent intrusive thoughts and recollections about his 
combat experiences in Vietnam.  He reported having frequent 
nightmares and, on one occasion, he actually hurt his wife.  
The veteran also reported having frequent flashbacks.  He 
noted a tendency to isolate himself from others; he stated 
that he avoided being around other people, particularly at 
work.  

The veteran reported feelings of depression, which 
occasionally caused him to cry for no apparent reason and, in 
turn, he tended to become upset for crying.  The veteran 
noted a loss of interest in pleasurable activities.  He 
reported an inability to trust other people.  He also 
reported occasional hypervigilant behaviors as well as a 
chronic feeling of rage.  The veteran indicated that he had 
difficulty concentration, often becoming forgetful.  

On mental status examination, the veteran was cooperative 
during the interview.  His thought processes and content were 
within normal limits.  He denied current delusions or 
hallucinations.  He admitted to suicidal thoughts and 
ideations, but had no current plan or intent.  He also denied 
current homicidal thoughts and ideations.  It was noted that 
he appeared able to maintain minimal personal hygiene and 
other basic activities of daily living.  He was fully 
oriented.  Long term memory appeared to be intact.  Judgment 
and concentration and short term memory were severely 
impaired.  His speech was slow and mood was extremely 
depressed.  

The veteran was tearful during the interview when talking 
about his experiences in Vietnam.  It was noted that the 
veteran's sleep impairment was chronic in nature and 
interfered with his ability to fully function on a work site.  
It was noted that clinical interview indicated that the 
veteran's symptoms along with his combat experiences in 
Vietnam were consistent with the diagnosis of PTSD.  The 
examiner also indicated that the veteran's symptoms of PTSD 
appeared to be frequent and severe in nature with no real 
periods of remission during the past 12 months.  The 
pertinent diagnosis was PTSD, chronic, severe.  GAF score was 
reported to be 45, indicating severe social and occupational 
impairment due to PTSD.  

The examiner stated that the veteran had difficulty 
establishing and maintaining effective social and 
occupational relationships due to PTSD; he also noted that 
the veteran had difficulty handling stressful situations due 
to PTSD.  The examiner observed that although the veteran 
continued to work on a full-time basis, a review of the 
records indicated that the veteran struggled at the work site 
due to symptoms of PTSD.  It was the examiner's opinion that 
the veteran had never fully adjusted to the work environment 
because of PTSD.  

During a clinical visit in September 1998, it was noted that 
the veteran continued to be followed in individual therapy.  
These therapy sessions reportedly focused on nightmares from 
Vietnam.  The examiner stated that symptoms of PTSD 
continued, including recurrent nightmares, angry episodes, 
periods of depression and some crying spells, intrusive 
thoughts of combat with altered states of consciousness, 
particularly when less active, periods of social isolation 
with fear of losing control, flashbacks, and anxiety.  The 
examiner also indicated that the veteran noted that about 10 
years ago he almost killed a man on the job due to a startle 
response when he dropped a bullet.  During the above session, 
it was also suggested that the veteran's wife remain at arms 
length at least and speak to him in a soft voice until he 
awakens in order to prevent being struck accidentally.  

Received in April 1999 were VA outpatient treatment reports 
dated from August 1998 to April 1999 which show that the 
veteran continued to receive clinical evaluation for symptoms 
associated with his service-connected PTSD; the veteran's 
symptoms include nightmares about Vietnam, angry episodes, 
irritability and relationship problems with his family.  

On VA examination in May 1999, it was reported that the 
veteran's boss had moved his work area to another part of the 
building where he could work away from others because of his 
anger on the job.  It was specifically noted that the veteran 
had carried a loaded weapon to the workplace with the 
intention of killing a fellow employee.  The veteran 
complained of frequent intrusive thoughts and recollections 
about his combat experience in Vietnam.  

The veteran reported nightmares for which he was taking 
medication.  He also reported flashbacks.  The veteran 
indicated that he had a tendency to isolate himself from 
others; he stated that he avoids all movies and television 
programs dealing with combat.  The veteran reported chronic 
and persistent feelings of rage.  He also reported an 
inability to trust others and get emotionally close to 
others.  The veteran indicated that he experienced depression 
and a loss of interest in pleasurable activities.  

On mental status examination, it was observed that the 
veteran's thought processes and thought content appeared to 
be within normal limits.  He denied current delusions and 
hallucinations; however, he admitted to suicidal thoughts and 
ideations, but denied current suicidal plan or intent.  He 
admitted to homicidal thoughts and ideation; however, he 
denied current homicidal plan or intent.  He appeared able to 
maintain personal hygiene and other basic activities of daily 
living.  He was fully oriented.  His long-term memory was 
intact.  It was noted that short-term memory, concentration 
and judgment were severely impaired.  Abstract thinking was 
severely impaired.  Speech was slow.  Mood was severely 
depressed.  Affect was flat.  Sleep impairment was chronic in 
nature.  

The examiner noted that clinical interview indicated that the 
veteran continued to struggle with all the major symptoms of 
PTSD; he also noted that those symptoms appeared to be 
frequent and severe in nature with no real periods of 
remission during the past 12 months.  

The pertinent diagnosis was PTSD, chronic, severe; the 
stressors were reported to be social isolation and severely 
impaired impulse control.  The GAF score was 40.  The 
examiner noted that the veteran was suffering from total 
social and occupational impairment due to his PTSD.  He 
explained that the veteran was unable to establish and 
maintain effective social and occupational relationships due 
to his service-connected PTSD.  

The examiner also observed that the veteran was unable to 
handle stressful circumstances due to PTSD.  It was the 
examiner's opinion that even though the veteran continued to 
work on a full-time basis, the veteran never fully adjusted 
to the workplace environment because of his PTSD.  The 
examiner further explained that the veteran's persistent rage 
as it relates to his PTSD made it virtually impossible to 
establish and maintain effective social and occupational 
relationships.  

A VA examination was conducted in December 2000, at which 
time it was noted that the veteran was currently unemployed.  
The examiner observed that the veteran's symptoms of PTSD 
appeared to be severe and frequent in nature with no periods 
of remission since his last examination; he also noted that 
the veteran received psychotherapy as well as 
psychopharmacological therapy.  The veteran continued to 
report symptoms that included nightmares, flashbacks, social 
isolation, feelings of alienation, an inability to trust 
others, hypervigilance, difficulty sleeping, persistent rage, 
difficulty with concentration, frequent depression and a loss 
of interest in pleasurable activities. 

 The veteran also reported an increased tendency to cry, 
especially since his grandchild has been living with him; he 
stated that the baby's cry reminds him of an episode in 
Vietnam when a number of people were killed, and among the 
group was a woman who had a crying baby on her back.  

On mental status examination, it was observed that the 
veteran's thought processes and thought content appeared to 
be within normal limits.  He denied current delusions and 
hallucinations.  His eye contact was good.  He reported 
frequent suicidal and homicidal thoughts and ideations, with 
no current plan or intent.  He appeared able to maintain 
personal hygiene and other basic activities of daily living.  
He was fully oriented.  His long-term memory was intact.  It 
was noted that short-term memory, concentration and judgment 
were severely impaired.  Abstract thinking was severely 
impaired.  Speech was slow.  Mood was severely depressed.  
Affect was flat.  Impulse control was severely impaired.  
Sleep impairment appeared to be chronic in nature and 
routinely interfered with daytime activities.  

The pertinent diagnosis was PTSD, chronic, severe; the 
stressors were reported to be unemployment, severely impaired 
impulse control, and social isolation.  The veteran's GAF 
score was reported to be 40.  The examiner noted that the 
veteran was suffering from total social and occupational 
impairment due to his PTSD.  The examiner stated that the 
veteran was unemployable based on his service-connected PTSD 
alone.  

The examiner explained that the veteran's psychosocial 
functional status and quality of life since his last 
examination remained essentially unchanged in that he was 
totally impaired socially and occupationally due to his 
service-connected PTSD.  The examiner concluded that the 
veteran's frequent and persistent symptoms of PTSD rendered 
him totally and inappropriate in social and occupational 
settings.  

Received in May 2001 was a January 2001 decision from the 
Social Security Administration (SSA) in which it was 
determined that the veteran had been disabled since October 
1999 and was entitled to disability benefits from that agency 
due in part to PTSD.  Subsequently received in June 2001 were 
documents from SSA, dated from June 1998 and October 2000, 
including a copy of the decision which found the veteran to 
be disabled due in part to PTSD.  The documents included 
medical records, which show that the veteran received 
clinical evaluation for several disabilities, including PTSD; 
the pertinent medical records have been reported and 
discussed above.  


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the January 
1999 statement of the case, and the May 1999 supplemental 
statement of the case, provided to both the veteran and his 
attorney, specifically satisfy the requirement at § 5103(a) 
of the new statute in that they clearly notify the veteran 
and his representative of the evidence necessary to 
substantiate his claim.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2001) have been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim has been 
collected for review.  The clinical evidence of record 
contains sufficient information to rate the veteran's PTSD 
according to the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Board is satisfied that 
the veteran has been adequately assisted in the development 
of his claim and that there are no outstanding pertinent 
records, which the RO has not obtained or attempted to 
obtain.  

The Board further notes that the VA examination reports 
include a history of the veteran's claimed disability.  
Several examination reports specifically note that the claims 
file had been reviewed.  Accordingly, the Board finds that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated under the Veterans 
Claims Assistance Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  


III.  Legal analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2001).  

The veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 
9411, a 30 percent disability evaluation is warranted for 
PTSD that is productive of occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent disability evaluation encompasses disability 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2001).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), a GAF score of 51 to 60 represents moderate symptoms, 
with moderate difficulty in social and occupational 
functioning.  However, a GAF score of 41 to 50 signifies 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  And a GAF score of 31 to 40 
signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is unable to work).  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 
(2001)

The record during the period from May 11, 1998 to October 14, 
1999 shows that the veteran was found to be socially 
isolated, and was experiencing homicidal ideation.  He had to 
be isolated from co-workers, and his symptoms were described 
as severe.  He was also reported to be unable to adapt to 
stressful circumstances.  The veteran's medical records from 
May 1998 to October 1999 show that his mood was that of 
extreme depression.

The record also shows that near loss or fear of loss of 
impulse control and suicidal ideation have also constituted 
integral components of his overall psychiatric 
symptomatology.  The Board finds that the evidence for the 
period from May 11, 1998 to October 14, 1999 shows 
symptomatology that approximated the criteria for a 70 
percent evaluation.

In order to merit the next higher evaluation, 100 percent, 
the veteran's PTSD must result in total social and 
occupational impairment.  The examiner conducting the May 
1999 VA examination concluded that the veteran's PTSD 
resulted in total social and occupational impairment.  
However, as the examiner conceded, the veteran was working 
full time.

In his application for total rating dated in November 2000 
the veteran reported that he had been gainfully employed with 
the same employer as a mechanic from October 1991 to October 
1999.  He reported that he had worked 40 hours per week, but 
had been on light duty for approximately six months.  The 
veteran reported that the most he had ever earned was 
$23,211.95 in 1997.  Social Security records reflect that the 
veteran reported working for a city government as a mechanic 
from August 1993 to October 1999.  He reported working eight 
hours per day, five days per week.  He earned $11.63 per 
hour.

While the record does show that the veteran experienced job 
difficulties prior to October 15, 1999; the record shows that 
he was maintaining substantially gainful employment during 
this period.  See Faust v. West, 13 Vet. App. 342, 356 (2000) 
(defining "gainful employment" as employment that pays a 
wage that is more than the poverty threshold for a single 
adult).  In 1999 the poverty threshold was $8,501.  Id., at 
355, citing U.S. Department of Commerce, Bureau of the 
Census, Current Population Survey, Poverty Thresholds: 1999 
(last modified Jan. 22, 2002).  

The veteran's ability to maintain gainful employment prior to 
October 15, 1999 shows that his disability did not result in 
total occupational impairment for purposes of evaluating his 
disability under 38 C.F.R. § 4.130.  Therefore, the veteran 
did not meet the criteria for a 100 percent evaluation prior 
to that date.

Beginning October 15, 1999, however, the record indicates 
that the veteran was no longer capable of gainful employment.  
During a VA examination in December 2000, the examiner noted 
that the veteran's symptoms appeared to be severe and 
frequent in nature with no periods of remission since his 
last examination.  More significantly, it was noted that the 
veteran was currently unemployed.  During the VA examination 
in December 2000, the examiner noted that marital and family 
relationships were severely impaired since the last VA 
examination; it was also noted that the veteran had been 
verbally abusive since his last examination.  

Following a mental status examination, the examiner stated 
that the veteran was not employable based on his service-
connected PTSD alone; he concluded that the veteran's 
frequent and persistent symptoms of PTSD rendered him totally 
and inappropriate in social and occupational settings.  He 
was assigned a 40 on the GAF scale.  GAF scores ranging from 
31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, and an example of which is the inability to work due to 
psychiatric impairment.  See DSM-IV.  

Although he had been given similar GAF scores prior to that 
examination, he had previously been maintaining gainful 
employment.  The Social Security Administration also found 
that the veteran became incapable of gainful employment as of 
October 15, 1999.

After reviewing the foregoing, and resolving reasonable doubt 
in the veteran's favor, the Board finds that, for the period 
on and after October 15, 1999, the veteran's PTSD is 
productive of total occupational and social impairment, so as 
to warrant a 100 percent rating.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411.  



ORDER

Entitlement to a 70 percent evaluation for PTSD from May 11, 
1998 to October 14, 1999 is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.  

Entitlement to a schedular evaluation of 100 percent for PTSD 
from October 15, 1999 is granted, subject to VA laws and 
regulation concerning payment of monetary benefits.  


REMAND

As set forth above, by an October 1998 rating decision, the 
RO denied the veteran's claim for a rating in excess of 10 
percent for his service-connected right leg disorder.  In a 
statement in support of claim (VA Form 21-4138), the veteran 
noted disagreement with that denial, arguing that the 
condition of his right leg had worsened and should be 
assigned an increased rating.  The Board notes that a 
statement of the case addressing the matter of entitlement to 
an increased rating for the right leg disorder has not yet 
been issued.  Therefore, a remand for this action is 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following: 

The RO should issue a statement of the 
case to the veteran and his attorney 
addressing the issue of entitlement to an 
increased rating for the right leg 
disorder. The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  This 
issue should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
perfected.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

